Nott, Ch. J.,
disssenting:
I am of the opinion that the chief and controlling legislative intent of the navy personnel act was to remove the differences between navy and army pay, and, in place of the pay theretofore given to navy officers, to substitute the pay then and thereafter given or to be given to army officers.
One exception contained in the statute was that where a naval officer was on. shore, under an assignment to shore duty, he should be entitled to the allowances of an army officer of relative rank on similar detached service, but should receive 15 per cent less pay than the army officer of like rank on like service. This exception was a narrow one, in contravention *220of the general purpose and policy of the statute. In my opinion it should not be extended bjr going back to obsolete navy pay, and then applying to army pay the statutory conditions which were formerly attached to what is now obsolete navy pay.
In the present case the officer was not assigned to shore duty; he was not doing shore duty; he was not on shore during a part of the time; he was not occupying the quarters of an army officer on detached service; he was not entitled to the allowances of an army officer on detached service, and, in my opinion, he was not subject to the deduction of 15 per cent from the pay of an army officer on detached service.
This case contains facts which were not in any case which has been decided by the Supreme Court; and these discrimi-nations against naval officers should not, I think, be carried further than the necessities of each case may require; and to that extent the claimant in this case should recover.